Case 2:20-cv-00319-MWF-E Document 88 Filed 04/30/21 Page 1 of 2 Page ID #:968




  1
  2
  3
  4
  5
  6                                                                    JS-6
  7
  8
                        UNITED STATES DISTRICT COURT
  9
                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11   Willie Rubin,                            Case No.: 2:20-cv-00319-MWF-E
 12
                Plaintiff,
 13                                            Order re: Stipulation for
         v.                                    Dismissal of Action Pursuant to
 14
      City of Inglewood; David Rice, an        Fed. R. Civ. P. 41(a)(1)(A)(ii)
 15
      individual; Taste of Inglewood and
 16   Does 1-10, Inclusive
 17             Defendants.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                           1
Case 2:20-cv-00319-MWF-E Document 88 Filed 04/30/21 Page 2 of 2 Page ID #:969




  1                                      ORDER
  2         Pursuant to the Stipulation of the Parties, the above-referenced action
  3   is dismissed with prejudice as to the City of Inglewood only, pursuant to
  4   Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each side agrees to bear its
  5   own attorneys’ fees and costs.
  6         Plaintiff’s claims against the against Defendant David Rice were
  7   dismissed without prejudice by order of the Court on March 16, 2021 based
  8   on a lack of jurisdiction (ECF 83 at 8). Plaintiff did not respond to the Court’s
  9   Order to Show Cause regarding his remaining claims for injunctive relief
 10   against Defendant Taste of Inglewood (see ECF 83 at 8) and therefore, the
 11   Court also dismisses those claims without prejudice.
 12         IT IS SO ORDERED.
 13
 14   Dated: April 30, 2021
 15
 16                                    MICHAEL W. FITZGERALD
                                       United States District Judge
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                             2
